Citation Nr: 1515847	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  13-06 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1.  Entitlement to service connection for ischemic heart disease, to include as due to exposure to herbicides in the Republic of Vietnam.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a shoulder condition.

5.  Entitlement to service connection for a prostate condition.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to April 1974.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2012 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

In his February 2013 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge, but in November 2013 he withdrew his hearing request. 

In July 2013, the RO issued a rating decision that denied the Veteran's claims of service connection for sleep apnea, hypertension, a shoulder condition, and a prostate condition.  The Veteran filed a timely notice of disagreement, and therefore the issues are before the Board.  They are discussed further in the REMAND portion of the decision below.

The issues of entitlement to service connection for chronic obstructive pulmonary disease, Parkinson's disease secondary to herbicide exposure in the Republic of Vietnam, peripheral neuropathy of the upper and lower extremities, and sleep apnea secondary to service-connected posttraumatic stress disorder have been raised by the record in a January 2015 statement, but have not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 



REMAND

The Veteran seeks service connection for ischemic heart disease, to include as secondary to exposure to herbicides in the Republic of Vietnam (Vietnam).  The Board finds that his DD-214 and his service treatment records confirm his service in Vietnam during the applicable time period and therefore exposure to such herbicide agents may be presumed because there is no affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii) (2014).  Moreover, ischemic heart disease is on the list of diseases for which service connection may be presumed due to an association with exposure to herbicide agents.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.309(e) (2014).  

The Veteran has submitted treatment records that document chest pains (and myocardial infraction-ruled out) as noted in October 2011.  However, as he has not been afforded a VA examination to determine the nature and etiology of his condition, to include whether he in fact has ischemic heart disease, remand for an examination is warranted.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Additionally, in February 2014, the Veteran filed a timely notice of disagreement with the denial of claims for entitlement to service connection for sleep apnea, hypertension, a shoulder condition, and a prostate condition.  The record does not reflect that the RO has issued a statement of the case (SOC).  These matters must be remanded to the RO for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the issues are REMANDED for the following actions:

1.  Issue a SOC for the claims of entitlement to service connection for sleep apnea, hypertension, a shoulder condition, and a prostate condition.  

2.  Schedule the Veteran for a VA heart examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.

The examiner is to determine whether the Veteran has a heart disability, to include specifically whether he has ischemic heart disease.

If the Veteran does not have a heart disability, the examiner is to fully explain the rationale for his conclusion.  In doing so he should discuss the relevancy of the chest pains noted in the Veteran's treatment records.

If the Veteran does have a heart disability, the examiner is to opine whether it is at least as likely as not (a 50 percent or greater probability) related to the Veteran's active military service.  The examiner is to also provide a separate opinion as to whether the disability is at least as likely as not related to the Veteran's exposure to herbicides in the Republic of Vietnam.  In providing this opinion, the examiner should presume that the Veteran was exposed to such herbicides.

The examination report must include a complete rationale for all opinions expressed.  

3.  Finally, readjudicate the claim of service connection for ischemic heart disease.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

